Supreme Court of Florida

No. SC18-1163

SIDNEY MARTS JR.,
Petitioner,

VS.

JULIE L. JONES, etc.,
Respondent.

December 20, 2018
PER CURIAM.

This case is before the Court on the petition of Sidney Marts Jr. for a Writ of
habeas corpus. We have jurisdiction. See art. V, § 3(b)(9), Fla. Const. Petitioner
Marts has pro se filed twenty-nine petitions or notices With this Court since
Septeniber 17, 2008. On Septeniber 12, 2018, We dismissed the instant petition,
expressly retained jurisdiction, and ordered Marts to show cause Why he should not
be barred from filing further pro se requests for relief in this Court related to circuit
court case number 172007CF006067XXXAXX. See Marts v. J0nes, No. SC18-

1163, 2018 WL 4346302 (Fla. Sept. 12, 2018).

We now find that Marts has failed to show cause why he should not be
barred, and we sanction him as set forth below.

In First Judicial Circuit Court (Escambia County) case number
172007CF006067XXXAXX, Marts was convicted of one count of fraudulent use
of personal identification, one count of uttering a forged instrument, one count of
grand theft, and one count of resisting a law enforcement officer without violence;
he was sentenced to five years’ imprisonment on each conviction on September 3,
2008. His convictions and sentences were per curiam affirmed on direct appeal.
Marts v. State, 25 So. 3d 1227 (Fla. 1st DCA 2009).

Since September 17, 2008, Marts has demonstrated a pattern of vexatious
filing of meritless pro se requests for relief in this Court. Including the petition in
the instant case, Marts has filed twenty-nine pro se petitions or notices with this
Court since September 17, 2008.1 The Court has disposed of twenty-four of these
filings to date, not including the petition in this case. Additionally, three of
Petitioner’s filings were voluntarily dismissed and one is currently pending before
the Court. This Court has never granted Marts the relief sought in any of his

filings here. Each of the twenty-four petitions and notices was denied, dismissed,

 

1. See Marts v. JOnes, No. SC18-1163, 2018 WL 4346302 (Fla. Sept. 12,
2018).

_2_

or transferred to another court for consideration; his petition in this case is no
exception.

Marts filed the instant petition for writ of habeas corpus with this Court on
July 12, 2018. In it, Marts challenged his criminal punishment scoresheet and
sentences. Because Marts filed the instant petition almost nine years after his
convictions and sentences became final, rather than transferring the petition to the
trial court we dismissed the petition pursuant to Baker v. State, 878 So. 2d 1236
(Fla. 2004). To the extent that the petition could be construed as seeking
mandamus relief, we denied the petition pursuant to Hufj‘man v. State, 813 So. 2d
10 (Fla. 2000). We expressly retained jurisdiction to consider the imposition of
sanctions. In accordance with State v. Spencer, 751 So. 2d 47 (Fla. 1999), we
ordered Marts to show cause why he should not be barred frrom filing further pro
se requests for relief.

Marts did not file a response to this Court’s order. Instead, Marts filed a
“Motion for Enlargement of Time w/ Motion for Production of Record and to
Certify Record with Written Statement,” which we denied in an October 1, 2018,
order. Marts filed a second filing, a “Motion to Hold Clerk, John A. Tomasino in
Direct and Indirect Contempt of Court w/ Petition for Rehearing of Motion for
Enlargement of Time w/ Motion for Production of Record and to Certify Record

with Written Statement into a Timely Response to Order to Show Cause by

_3_

Amendment Under Relation Back Doctrine” on October 19, 2018. In his motion,
Marts states that the Clerk of this Court willfully and maliciously denied his first
motion. He further states that his first motion was timely filed and should be
reinstated as a response to this Court’s order to show cause under the “relation
back doctrine.”2 Additionally, Marts contends that due process affords him the
right to respond to this Court’s order before any sanctions can be imposed pursuant
to this Court’s decision in State v. Spencer, 751 So. 2d 47 (Fla. 1999). Neither of
Marts’ motions contains any justification for his continued abuse of this Court’s
limited resources by filing numerous meritless pro se notices and petitions.
Therefore, based on Marts’ extensive history of filing pro se petitions and
requests for relief that were meritless or otherwise inappropriate for this Court’s
review, we now find that he has abused this Court’s limited judicial resources. See
Petrway v. McNeil, 987 So. 2d 20, 22 (Fla. 2008) (explaining that this Court has
previously “exercised the inherent judicial authority to sanction an abusive
litigant” and that “[o]ne justification for such a sanction lies in the protection of the

rights of others to have the Court conduct timely reviews of their legitimate

 

2. Marts relies on this Court’s decision in Bryant v. State, 901 So. 2d 810
(Fla. 2005). ln Bryant, we held that when a defendant’s initial postconviction
motion fails to comply with the requirements of Florida Rule of Criminal
Procedure 3.851, the proper procedure is for the court to strike the motion with
leave to amend within a reasonable period of time. Id. at 819.

_4_

filings”). If no action is taken, Marts will continue to burden this Court’s
resources. We further conclude that Marts’ habeas corpus petition filed in this case
is a frivolous proceeding brought before this Court by a state prisoner. See §
944.279(1), Fla. Stat. (2018).

Accordingly, we direct the Clerk of this Court to reject any future pleadings
or other requests for relief submitted by Sidney Marts Jr. that are related to case
number 172007CF006067XXXAXX, unless such filings are signed by a member
in good standing of The Florida Bar. Furthermore, because we have found Marts’
petition to be frivolous, we direct the Clerk of this Court, pursuant to section
944.279(1), Florida Statutes (2018), to forward a copy of this opinion to the
Florida Department of Corrections’ institution or facility in which Marts is
incarcerated.

Marts’ “Motion to Hold Clerk, John A. Tomasino in Direct and Indirect
Contempt of Court w/ Petition for Rehearing of Motion for Enlargement of Time
w/ Motion for Production of Record and to Certify Record with Written Statement
into a Timely Response to Order to Show Cause by Amendment Under Relation
Back Doctrine” is hereby denied.

No motion for rehearing or clarification will be entertained by this Court.

lt is so ordered.

CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA,
and LAWSON, JJ., concur.

_5_

Original Proceeding _ Habeas Corpus
Sidney Marts Jr., pro se, Perry, Florida,
for Petitioner

No appearance for Respondent